TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00391-CR
                                       NO. 03-05-00392-CR




                                   Domingo Estrada, Appellant


                                                  v.


                                   The State of Texas, Appellee




         FROM THE COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
       NOS. 29204 & 31343, HONORABLE EDWARD L. JARRETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s brief was due October 24, 2005. Appellant’s retained attorney, Mr. Ray

Bass, did not respond to this Court’s notice that the brief is overdue.

               The appeal is abated and the district court is ordered to conduct a hearing to determine

whether appellant desires to prosecute this appeal and, if so, whether counsel has abandoned this

appeal. Tex. R. App. P. 38.8(b)(2). If appellant desires to prosecute this appeal but is indigent, the

court shall appoint substitute counsel who will effectively represent appellant on appeal. The court

shall make appropriate findings and recommendations. A record from this hearing, including copies

of all findings and orders and a transcription of the court reporter’s notes, shall be forwarded to the
Clerk of this Court for filing as a supplemental record no later than January 20, 2006. Rule

38.8(b)(3).




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: December 23, 2005

Do Not Publish




                                               2